       Case 5:17-cv-04002-SAC-JPO Document 117 Filed 08/18/20 Page 1 of 21
Appellate Case: 19-3078     Document: 010110382212   Date Filed: 07/27/2020   Page: 1




                           _________________________________




  v.




                           _________________________________
                                                       *

                           _________________________________

                       ,
                           _________________________________



                                                                      ,



        *



                Fed.


                                                               Fed.
                       .
      Case 5:17-cv-04002-SAC-JPO Document 117 Filed 08/18/20 Page 2 of 21
Appellate Case: 19-3078   Document: 010110382212    Date Filed: 07/27/2020           Page: 2




                                                                 .



                                                                             .




 § 1291




                                                                                 .




          ,                  , 880 F.3d 533, 537 (10th




                                        2
       Case 5:17-cv-04002-SAC-JPO Document 117 Filed 08/18/20 Page 3 of 21
Appellate Case: 19-3078       Document: 010110382212   Date Filed: 07/27/2020       Page: 3



                                                           , 707



                                                                   .

                                                   .                            ,

 497 F.3d 1151, 1153 n.1 (10th             .



                                                                            ,



 She




                                                                                    . She




 162, ¶ 43




                          ,




                                               3
          Case 5:17-cv-04002-SAC-JPO Document 117 Filed 08/18/20 Page 4 of 21
Appellate Case: 19-3078       Document: 010110382212       Date Filed: 07/27/2020   Page: 4



                   ,




  d.           ¶ 51,




 . . .,



 165 66, ¶ 53                                   .




                                                                     ,



                       ¶ 55

                                                       ,

                                                                            d.




                                            4
      Case 5:17-cv-04002-SAC-JPO Document 117 Filed 08/18/20 Page 5 of 21
Appellate Case: 19-3078   Document: 010110382212   Date Filed: 07/27/2020   Page: 5




        .



                                .




                                —                               —




                           d.        79.




                                                                  .




                                           5
      Case 5:17-cv-04002-SAC-JPO Document 117 Filed 08/18/20 Page 6 of 21
Appellate Case: 19-3078   Document: 010110382212        Date Filed: 07/27/2020       Page: 6




                                                        ,



                                                                                 ,



                                                    ,                                   .




                          78,

                                                                   ,



                                    ,



                                               d.




                                        6
      Case 5:17-cv-04002-SAC-JPO Document 117 Filed 08/18/20 Page 7 of 21
Appellate Case: 19-3078       Document: 010110382212   Date Filed: 07/27/2020   Page: 7




       On April 8, 2016,




                          ,




                                                                108



               ,




                                          She




                                                            .




                                            7
       Case 5:17-cv-04002-SAC-JPO Document 117 Filed 08/18/20 Page 8 of 21
Appellate Case: 19-3078    Document: 010110382212   Date Filed: 07/27/2020   Page: 8




                          118




                                                                        2017




 non                              139



                                         8
       Case 5:17-cv-04002-SAC-JPO Document 117 Filed 08/18/20 Page 9 of 21
Appellate Case: 19-3078       Document: 010110382212     Date Filed: 07/27/2020   Page: 9




                          .




 She



                                                                                      ,

                                 17,    Aplt. App., Vol. 2




                                    .




                                            9
      Case 5:17-cv-04002-SAC-JPO Document 117 Filed 08/18/20 Page 10 of 21
Appellate Case: 19-3078   Document: 010110382212   Date Filed: 07/27/2020   Page: 10




                      y



          ,                                                   .




                  .




      1




                                                              .




          1



                                        10
      Case 5:17-cv-04002-SAC-JPO Document 117 Filed 08/18/20 Page 11 of 21
Appellate Case: 19-3078   Document: 010110382212   Date Filed: 07/27/2020   Page: 11




       .

                            .




                                .




                                        11
      Case 5:17-cv-04002-SAC-JPO Document 117 Filed 08/18/20 Page 12 of 21
Appellate Case: 19-3078   Document: 010110382212   Date Filed: 07/27/2020   Page: 12




                                                          .




                               .       h

                                                                      —




           .




                                   .

                                                                  .



                                        12
        Case 5:17-cv-04002-SAC-JPO Document 117 Filed 08/18/20 Page 13 of 21
Appellate Case: 19-3078   Document: 010110382212   Date Filed: 07/27/2020   Page: 13




                                  .

     1.


     2.

     3.


     4.


     5.


                          .

                                                                   —

                                                                            ,

  844




                                  . “S



                                         13
      Case 5:17-cv-04002-SAC-JPO Document 117 Filed 08/18/20 Page 14 of 21
Appellate Case: 19-3078   Document: 010110382212     Date Filed: 07/27/2020   Page: 14



                           .




                                                              .




                          She




                                                   , 101             57




                                                                              n




                                        14
      Case 5:17-cv-04002-SAC-JPO Document 117 Filed 08/18/20 Page 15 of 21
Appellate Case: 19-3078   Document: 010110382212     Date Filed: 07/27/2020   Page: 15



                                 ., 4 F.3d 134, 143 (2d Cir. 1993)




                                                                     143




                                                              ,




                                                     .




                                        15
      Case 5:17-cv-04002-SAC-JPO Document 117 Filed 08/18/20 Page 16 of 21
Appellate Case: 19-3078       Document: 010110382212   Date Filed: 07/27/2020   Page: 16




                                             ,




                                ,                                        .




                                                           —

                                                       .                              ,

                    50, 857




  1317 18




                                                                                  ,

                          ,                  ,

                                            16
      Case 5:17-cv-04002-SAC-JPO Document 117 Filed 08/18/20 Page 17 of 21
Appellate Case: 19-3078   Document: 010110382212   Date Filed: 07/27/2020   Page: 17



                 .                  ,

                                .




             n




  1030.




                      .




                                        17
      Case 5:17-cv-04002-SAC-JPO Document 117 Filed 08/18/20 Page 18 of 21
Appellate Case: 19-3078   Document: 010110382212     Date Filed: 07/27/2020   Page: 18




                                       .                             33.




                                                d.




                                           18
      Case 5:17-cv-04002-SAC-JPO Document 117 Filed 08/18/20 Page 19 of 21
Appellate Case: 19-3078     Document: 010110382212   Date Filed: 07/27/2020   Page: 19




               wrongdoing.                     36.




                          206

                                           ,    d.



                                       .




                                                                n




                                           19
       Case 5:17-cv-04002-SAC-JPO Document 117 Filed 08/18/20 Page 20 of 21
Appellate Case: 19-3078   Document: 010110382212   Date Filed: 07/27/2020   Page: 20




                                 ,



                      .




                                                            Morgan v. Ford,

  6             4




                                                        .

                                                   on

  no                                 ,                                         .



                                                            .



                     537.



                                         20
      Case 5:17-cv-04002-SAC-JPO Document 117 Filed 08/18/20 Page 21 of 21
Appellate Case: 19-3078   Document: 010110382212   Date Filed: 07/27/2020   Page: 21




                                      —

                                              1035 36.




                                        21
